OPINION
{¶ 1} On March 14, 1990, Bank One was granted judgment against appellant, Terry Mack, in the amount of $1,718.98 plus thirteen percent interest. The judgment was subsequently assigned to appellee, Asset Acceptance LLC.
 {¶ 2} On August 4, 2003, appellee filed a motion to revive judgment. By judgment entry filed September 18, 2003, the trial court granted the motion with accrued interest from the original date of judgment.
 {¶ 3} Appellant filed an appeal and this matter is now before this court for consideration. Assignment of error is as follows:
                                    I {¶ 4} "The trial court committed prejudicial error in reviving a lapsed judgment to include interest from the date of the original judgment. this error is reflected in the record by the judgment entry dated september 18, 2003."
                                    I {¶ 5} Appellant claims the trial court erred in reviving a lapsed judgment to include interest. Consistent with this court's reasoning in Ucker v. Ucker (April 26, 1999), Fairfield App. No. 98CA00055, this court finds a dormant judgment may accrue interest.
 {¶ 6} The sole assignment of error is denied.
 {¶ 7} The judgment of the Municipal Court of Ashland County, Ohio is hereby affirmed.
Edwards, J. concur.
Hoffman, P.J. dissents.